Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with Jae Matthews Marrone on 07/22/2022.
The application has been amended as follows:
Claim 48 is canceled;
 	--Claim 25 (Currently Amended) A welding system comprising: a transmission assembly comprising a first transceiver configured to encode control commands onto a carrier wave and to transmit the encoded control commands via the carrier wave at a first frequency via a weld cable connected between a welding power source and a welding wire feeder ; a second transceiver configured to receive and decode the encoded control commands from the weld cable; and an LC tank circuit incorporated within the welding power source, parallel with a resistor and arranged across a conductor of the weld cable connected to a first terminal of the welding power source and configured to increase impedance between the welding power source and the weld cable at the first frequency corresponding to the carrier wave, thereby improving signal quality of the encoded control commands between the welding power source and another LC tank circuit incorporated within the welding wire feeder that is parallel with another resistor and connected to the LC tank circuit via the weld cable.
 	--Claim 26 (Currently Amended) The system of claim 25, comprising a controller connected to the first transceiver and configured to process the control commands and adjust parameters based on the control commands.
 	--Claim 34 (Currently Amended)  The system of claim 25, wherein the transmission assembly and the receiver bi-directionally transmit and receive the encoded control commands between the welding power source and the welding wire feeder device via the weld cable.
 	--Claim 51 (Currently Amended)   A welding system comprising: a transmission assembly comprising a first transceiver configured to encode control commands onto a carrier wave and to transmit the encoded control commands via the carrier wave at a first frequency via a weld cable connected between a welding power source and a remote welding wire feeder; a second transceiver configured to receive and decode the encoded control commands from the weld cable; a noise-reducing capacitor arranged between terminals of the welding power source; a first LC tank circuit incorporated within the welding power source, parallel with a first resistor  and arranged at a first terminal of the welding power source configured to increase impedance between the welding power source and the weld cable at the first frequency; and a second LC tank circuit incorporated within the remote welding wire feeder, parallel with a second resistor  and arranged at a second terminal of the remote welding wire feeder configured to increase impedance between the weld cable and the receiver at the first frequency, wherein the first and second LC tank circuits are connected via the weld cable.

Reason for allowance  
  The following is an examiner’s statement of reasons for allowance: as for claims 25 and 51, the closest prior art, Furman et al (2005/0199605) in views of Agnew (3728582), teaches welding system comprising: a transmission assembly comprising a first transceiver configured to encode control commands onto a carrier wave and to transmit the encoded control commands via the carrier wave at a first frequency via a weld cable connected between a welding power source and welding wire feeder and a second transceiver configured to receive and decode the encoded control commands from the weld cable.  However based on the amendment to claims 25 and 51, the combination of the prior arts, Furman et al (2005/0199605) in views of Agnew (3728582), do not teach LC tank circuit incorporated within the welding power source, parallel with a resistor and another LC tank circuit incorporated within welding wire feeder, parallel with another resistor and connected to the LC tank circuit via the weld cable.  The prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the other elements of the independent claim.

Therefore, claims 25-34, 45-47, 49 and 51-54 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761        			/HELENA KOSANOVIC/                                                      		Supervisory Patent Examiner, 
Art Unit 3761